BRIGHT, District Judge.
 Upon the argument of the plaintiff’s motion under Rule 34, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, for a discovery and inspection and the right to take photographs, the defendant consented to the granting of an order as to, subdivisions 1, 2 and 3 of the notice, when the tug Warbler shall have returned to New York City. It also consented to the fifth subdivision of the notice to allow the plaintiff an inspection of the reports of any doctors who may have examined the plaintiff at the request of the defendant, prior to the appearance of the attorney for the defendant in this action, but upon condition that plaintiff, by its at-torneys, allow defendant’s attorneys to inspect and copy all reports of any doctors who have examined plaintiff at the request of plaintiff or his attorneys, which condition I think is a proper one. Defendant objects to item 4 of the notice calling for an inspection of the original reports of the Captain and other officers of the tug, relative to plaintiff’s accident. This objection is overruled, and the plaintiff’s attorneys may inspect and copy any and all reports made by the Captain or other officers of the tug to the defendant prior to the commencement of this action relative to plaintiff’s accident.
Settle order on notice.